NO.
12-11-00039-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
CLINT
FRANK VILLANUEVA,                      '                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to driving while intoxicated with a child under seventeen years
of age, and the trial court assessed punishment at imprisonment for six years. 
We have received the trial court’s certification showing that Appellant waived
his right to appeal.   See Tex.
R. App. P. 25.2(d).  The certification is signed by Appellant and his
counsel.  Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered January 31,
2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)